DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a vehicle comprising: a communication device configured to communicate with an external server through a plurality of channels; and a vehicle control device configured to control the communication device to receive a safety-related message from the external server, wherein the plurality of channels includes a first channel that is allocated to transmit and receive the safety-related message, [[and]] wherein the vehicle control device is configured to control the communication device to receive the safety-related message from the external server through a second channel that is different from the first channel, wherein the second channel is allocated to transmit and receive a service message, wherein the vehicle control device is configured to receive the safety-related message from the external server through the second channel rather than the first channel based on a predetermined condition being satisfied while the communication device is set to the second channel, and wherein the vehicle control device is configured to control the communication device to transmit a request message for requesting the safety-related message from the external server .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661